SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Gold & Precious Metals Fund The following information replaces the existing disclosure contained under the ”Portfolio Manager(s)” sub-heading of the ”MANAGEMENT” section of the fund’s summary prospectus. Terence P. Brennan, Director. Lead Portfolio Manager ofthe fund. Joined the fund in 2011. Michael J. Bernadiner, Director. Portfolio Manager of the fund. Joined the fund in 2013. Please Retain This Supplement for Future Reference October 25, 2013 PROSTKR-311
